On an appeal from a final judgment, motion by respondent to reject appellant’s notice of settlement of the transcript of the stenographic minutes of the trial which preceded the interlocutory judgment, and for other relief. Motion denied in toto, without prejudice to an application to the Trial Judge for appropriate relief. He is the one who in the first instance is required to settle the transcript to be used upon an appeal, and to decide any controversy with respect to such transcript. The proper procedure is prescribed by subdivision (e) of 5525 of the Civil Practice Law and Rules. The appeal is ordered on the calendar for the September Term beginning September 9, 1964; the stay heretofore granted by order, dated March 26, 1964, is continued on condition that the appeal be perfected for said term. The record and appellant’s brief must be served and filed on or before July 20, 1964. Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.